Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a musical instrument comprising: 
an elongate ruler extending between opposite ends and defining a vector therebetween;
at least one sliding keyboard assembly slidably coupled to the elongate ruler and slidably moveable along the vector relative to the elongate ruler;
wherein the keyboard assembly includes a plurality of keys arranged adjacent each other in the direction of the vector;
wherein the ruler includes a plurality of segments having a common segment width;
where the keys have a width corresponding to the common segment width of the ruler;
wherein each of the keys are configured to generate a note, wherein the note generated is dependent on the segment of the ruler aligned with the key;
wherein slidable movement of the keyboard relative to the ruler alters the note generated by each key.
The full embodiment of the instrument is supportively illustrated in figure 9.  
Tripp et al. (U. S. Patent 7,723,597) teaches a key that can move in three dimensions.  This is not where multiple keys can move together to displace along an elongate ruler to change the range of notes that can be played by the set of keys.  There reference in the form 892 and the detail various forms of key movements and electronic note re-assignment schemes for keyboards, but not of the schemes match up to the applicant’s claim 1. Claim 1 is considered novel and non-obvious with respect to the closest related prior art. 
Claims 2-10 are allowable for dependence on the allowable independent claim 1 and for the citation of further distinguishing subject matter.
Claim 11 is allowable for a musical instrument comprising: 
a plurality of strings extending between an upper carriage and a lower carriage, the upper carriage and lower carriage translatable along a support structure in a direction parallel to a first vector;
a curved fret coupled to the support structure, the curved fret defining a curvature relative to the vector;
wherein each of the plurality of strings are in contact with the curved fret at a contact point, wherein for each string contact with the curved fret defines an upper extent above the contact point a lower extent below the contact point of the string and the curved fret;
wherein the upper carriage and the lower carriage are translatable relative to the ruler and the curved fret along the vector, wherein translation of the upper and lower carriages and the strings alters the upper extent and the lower extent for each of the strings.
Claim 11 provides where the fixed number of strings connect at each end by carriages that are translatable with respect to a curved fret.  By moving the carriage the fixed number of strings are effectively retuned by altering the upper extent of the playable length of the string.  The references in the form 892 and the IDS by the applicant do not disclose the key features of claim 11.  Claim 11 is considered non-obvious with respect to the closest related prior art.
Claims 12-17 are allowable for dependence on the allowable independent claim 11 and for the citation of further distinguishing subject matter.
Claim 18 is allowable for a musical instrument comprising: 
an elongate ruler extending along a vector and defining a plurality of sectors; 
a curved fret defining a curvature and fixed relative to the elongate ruler; 
an upper rail and a lower rail disposed above and below the curved fret; 
the upper and lower rail configured to support a string in tension therebetween, wherein contact between the string and the curved fret defines an upper extent of the string extending between the curved fret and the upper rail and a lower extent of the string extending between the curved fret and the lower rail;
wherein at least one of the upper rail and the lower rail are adjustable relative to the curved fret, wherein adjustment of the upper rail or the lower rail adjusts a break angle of the string over the curved fret or a string tension of the string at any point along the curved fret.
Claim 18 is allowable for the reasons applied to 11 and for the citation of a further distinguishing limitation.   Claim 18 is considered non-obvious with respect to the closest related prior art.
Claims 19 and 20 are allowable for dependence on the allowable independent claim 18 and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        July 15, 2022